Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Claims filed on 07/28/2021 for Application #17/387,216 filed on 07/28/2021 in which Claims 1-15 are presented for examination.

Status of Claims
Claims 1-15 are pending, of which Claims 1-15 are considered allowable.

Applicant’s Most Recent Claim Set of 07/28/2021
Applicant’s most recent claim set of 07/28/2021 is considered to be the latest claim set under consideration by the examiner.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are considered allowable.

The instant invention is directed to a system and a medium for providing the establishment of a wireless connection utilizing distances and ranges.

The closest prior art, as recited, Ben Ayed et al. US Patent Application Publication No. 2011/0215921 and OHHIRA et al. US Patent Application Publication No. 2018/0069726, are also generally directed to various aspects of providing the establishment of a wireless connection utilizing distances and ranges.  However, Ben Ayed et al. or OHHIRA et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 15.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
Although the combination of Ben Ayed et al. or OHHIRA et al. teaches various aspects of providing the establishment of a wireless connection utilizing distances and ranges, Ben Ayed et al. or OHHIRA et al. fails to teach that a specified signal is received by a communications device from a first external device over a first wireless interface, in which a first situation occurs where the specified signal is received by the communications device from the first external device over the first wireless interface with a distance between the first external device and the communications device being a first distance, a public key is sent to the first external device via the first wireless interface, whereas when a second situation occurs where the specified signal is received by the communications device from the first external device over the first wireless interface with the distance between the first external device and the communications device being a second distance that is greater than the first distance, the sending of the public key to the first external device via the first wireless interface is restricted, after the public key has been sent to the first external device, an authentication request is received in which the public key is utilized from the first external device over a second wireless interface, with the authentication request received from the first external device, an authentication response is sent to the first external device via the second wireless interface, after the authentication response has been sent to the first external device, receive connection information from the first external device over the second wireless interface, the connection information utilized for establishing a wireless connection between the communications device and a second external device over the second wireless interface, where if the connection information is received from the first external device, establishing, based on the connection information, the wireless connection between the communications device and the second external device via the second wireless interface.
When combined with the additional limitations found in Claim 1.

Regarding Claim 15:
Although the combination of Ben Ayed et al. or OHHIRA et al. teaches various aspects of providing the establishment of a wireless connection utilizing distances and ranges, Ben Ayed et al. or OHHIRA et al. fails to teach that a specified signal is received by a communications device from a first external device over a first wireless interface, in which a first situation occurs where the specified signal is received by the communications device from the first external device over the first wireless interface with a distance between the first external device and the communications device being a first distance, a public key is sent to the first external device via the first wireless interface, whereas when a second situation occurs where the specified signal is received by the communications device from the first external device over the first wireless interface with the distance between the first external device and the communications device being a second distance that is greater than the first distance, the sending of the public key to the first external device via the first wireless interface is restricted, after the public key has been sent to the first external device, an authentication request is received in which the public key is utilized from the first external device over a second wireless interface, with the authentication request received from the first external device, an authentication response is sent to the first external device via the second wireless interface, after the authentication response has been sent to the first external device, receive connection information from the first external device over the second wireless interface, the connection information utilized for establishing a wireless connection between the communications device and a second external device over the second wireless interface, where if the connection information is received from the first external device, establishing, based on the connection information, the wireless connection between the communications device and the second external device via the second wireless interface.
When combined with the additional limitations found in Claim 15.

Therefore Claims 1-15 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahmavaara et al - US_20040066756: Ahmavaara et al teaches user equipment on a wireless network obtaining access to additional wireless networks.
Chaponniere et al - US_20170156174: Chaponniere et al teaches user equipment selecting preferred networks based on a preferred network list.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498